Dismissing appeal.
Jake Adams was indicted for willfully and maliciously shooting and wounding another with intent to kill, a crime defined by Section 1166 of the Kentucky Statutes. On his trial he was convicted of shooting and wounding another person in a sudden affray, without previous malice, a misdemeanor defined by Section 1242 of the Kentucky Statutes, and a degree of the crime for which he was indicted. The jury fixed his punishment at a fine of $100 and imprisonment in the county jail for nine months. Adams prayed and was granted an appeal in the circuit court.
Section 348 of the Criminal Code of Practice prescribes the method of taking an appeal in a misdemeanor case, and we have held in numerous cases that the circuit court is without authority to grant an appeal, and unless the procedure prescribed by Section 348 is followed this court is without jurisdiction. On the authority of Compton v. Commonwealth,270 Ky. 51, 109 S.W.2d 16, Elkin v. Commonwealth, 269 Ky. 6,106 S.W.2d 83, and Gilbert v. Commonwealth, 265 Ky. 154,95 S.W.2d 1118, the appeal is dismissed. *Page 804